
	
		II
		111th CONGRESS
		1st Session
		S. 1417
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Projects Authorization and
		  Adjustment Act of 1992 to require the Secretary of the Interior, acting through
		  the Bureau of Reclamation, to remedy problems caused by a collapsed drainage
		  tunnel in Leadville, Colorado, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Leadville Mine Drainage Tunnel
			 Remediation Act of 2009.
		2.Tunnel
			 maintenanceSection 705 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4656) is amended to read as follows:
			
				705.Tunnel maintenanceThe Secretary shall take such steps to
				repair or maintain the structural integrity of the Leadville Mine Drainage
				Tunnel as are necessary to prevent Tunnel failure and to preclude uncontrolled
				release of water from any portion of the
				Tunnel.
				.
		3.Water quality
			 restoration
			(a)In
			 generalSection 708(a) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4657) is amended—
				(1)by striking
			 (a) The Secretary and inserting the following:
					
						(a)In
				general
							(1)AuthorizationThe
				Secretary
							;
				(2)by striking
			 Neither and inserting the following:
					
						(2)LiabilityNeither
						;
				(3)by striking
			 The Secretary shall have and inserting the following:
					
						(3)Facilities
				covered under other laws
							(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall
				have
							;
				(4)by inserting after
			 Recovery Act. the following:
					
						(B)California Gulch
				Superfund Site operable unit 6 remedyThe Secretary shall participate in the
				implementation of the operable unit 6 remedy for the California Gulch Superfund
				Site, as the remedy is described in the Record of Decision of the Environmental
				Protection Agency for the operable unit (2003), by—
							(i)treating water
				behind any blockage or bulkhead in the Leadville Mine Drainage Tunnel,
				including surface water diverted into the Tunnel workings as part of the
				remedy; and
							(ii)managing and
				maintaining the mine pool behind the blockage or bulkhead at a level that
				precludes surface runoff and releases and minimizes the potential for Tunnel
				failure due to excessive water pressure in the
				Tunnel.
							;
				and
				(5)by striking
			 For the purpose of and inserting the following:
					
						(4)Definition of
				Upper Arkansas River
				basinIn
						.
				(b)Authorization of
			 approprationsSection 708(f) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4657)
			 is amended by striking sections 707 and 708 and inserting
			 this section and sections 705 and 707.
			
